Exhibit 10.1

Comverse Technology, Inc.

 

October 28, 2008

 

Avi T. Aronovitz

Comverse Technology, Inc.

810 Seventh Avenue, 35th Floor

New York, NY 10019

 

Dear Avi:

 

On behalf of Comverse Technology, Inc. (the “Company”), we wish to thank you for
your years of dedicated service. This letter will govern the terms and
conditions of your separation from service with the Company and its subsidiaries
and affiliates. We hereby agree as follows:

 

1.         Your service as an officer and employee of the Company shall
terminate at the close of business on November 30, 2008 (the “Separation Date”).
Promptly following the execution of this letter agreement, the Company shall
provide you with a copy of the Form 8-K disclosure that it will file describing
the terms of your separation.

 

2.         You will resign from the Boards of Directors of Verint Systems Inc.
and Ulticom, Inc., and any other subsidiary boards of directors or committees
thereof, effective on the Separation Date or such earlier date as may be
requested in writing by the Company.

 

3.         You will return all Company property to the Company on the Separation
Date, including, without limitation, all Company automobiles, computers,
telephones, blackberry devices, and all forms of confidential information
related to the business of the Company other than the IMAC computer and printer
that you currently utilize at home (which you shall be entitled to retain).

 

4.         You will execute and deliver to the Company a release, in the form of
Exhibit A hereto, in accordance with the terms thereof, on the Separation Date
and dated such date.

 

5.         In respect of your separation, you will be entitled to the payments
and benefits from the Company and its subsidiaries as set forth on Exhibit B
hereto. The payments and benefits set forth on Exhibit B shall be the sole and
exclusive compensation to which you will be entitled in respect of your service
with the Company and its subsidiaries or termination thereof.

 

6.         Until such time as the Company discloses information about your
separation from service to the public, the Company will not disclose such
separation or the terms thereof to anyone, other than to members of the Board of
Directors of the Company, members of the Boards of Directors of Verint Systems
Inc., Ulticom, Inc. and other Company subsidiaries, employees of the Company,
Verint Systems Inc., Ulticom Inc. and other Company subsidiaries, and/or outside
legal counsel to the Company, Verint Systems Inc., Ulticom Inc. and other
Company subsidiaries, provided, in each case, that such individuals are
instructed to maintain confidentiality. Until such time as the Company discloses
information about your separation from service to the public, unless otherwise
agreed, you will not disclose such separation or the terms thereof to anyone,
other than to your immediate family and your legal and financial advisors,
provided, in each case, that such individuals are instructed to maintain
confidentiality.

 

 

--------------------------------------------------------------------------------



 

Avi T. Aronovitz

October 28, 2008

Page 2

 

 

7.         To address the fact that certain of your stock options may terminate
before the Company's current prohibition on the exercise of stock options (the
"Restricted Period") has expired (i.e., when the Company is in compliance with
its reporting obligations under the federal securities laws), the Company
confirms that, in accordance with the terms of the applicable stock option plans
and in the same manner applicable to employees in general, the period during
which you may exercise any of your stock options that would otherwise expire
during the Restricted Period has been extended until the later to occur of (i)
90 days after the Separation Date and (ii) 30 days after the Restricted Period
has expired. However, such extension of the exercise period will not extend the
term of any such options beyond the expiration date that otherwise would have
applied if you had remained an employee. The Company will provide written notice
to you when option exercises can resume in the same manner as it provides such
notice to other former employee option holders, provided that you provide the
Company with timely contact information.

 

This letter shall amend all agreements and arrangements relating to your
employment and service with the Company and any of its subsidiaries, including
your Employment Agreement with the Company, dated as of July 13, 2006, as
amended on April 20, 2007 (the “Employment Agreement”), in accordance with
Section 17 of the Employment Agreement. This letter and the Employment Agreement
(as amended hereby) shall constitute the entire agreement between the parties
and shall supersede the provisions of all other prior agreements expressly
concerning the subject matter herein and in the Employment Agreement.

 

 

 Sincerely,

 

COMVERSE TECHNOLOGY, INC.

 



By:   /s/  Lance Miyamoto

Name:

Lance Miyamoto

Title:

Executive Vice President, Global Head – Human Resources





 

Accepted and agreed to:

 

 

  /s/  Avi T. Aronovitz

Avi T. Aronovitz



 

Date signed: October 28, 2008

 

 

 

 

 

2

 

--------------------------------------------------------------------------------



 

 

Comverse Technology, Inc.

 

EXHIBIT A

RELEASE

This RELEASE ("Release") dated as of ___________, _____ (the “Separation Date”)
between Comverse Technology, Inc., a New York corporation (the “Company”), and
Avi T. Aronovitz (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated July 13 2006, as amended by amendment dated April 27, 2007 (the
“Employment Agreement”); and

WHEREAS, the Executive's employment with the Company has terminated effective on
the Separation Date; and

WHEREAS, pursuant to the letter agreement dated [ ], 2008 (the “Letter
Agreement”), which amends the Employment Agreement, the Executive is entitled to
certain compensation and benefits upon such termination, contingent upon the
execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, as amended by the Letter Agreement, the
Company and the Executive agree as follows:

1.         The Executive, on his own behalf and on behalf of his heirs, estate
and beneficiaries, does hereby release the Company, and in such capacities, any
of its subsidiaries or affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative, arbitral or judicial proceeding filed by the Executive or on his
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort, and including, but not limited to, every claim for front pay,
back pay, wages, bonus, fringe benefit, any form of discrimination (including
but not limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney's fees, reinstatement or reemployment. The Executive does not
waive his right to file a charge with the EEOC or participate in an
investigation conducted by the EEOC; however, Executive expressly waives his
right to monetary or other relief should any administrative agency, including
but not limited to the EEOC, pursue any claim on Executive’s behalf. The
Executive relinquishes any right to future employment with the Company and the
Company shall have the right to refuse to re-employ the Executive, in each case
without liability of the Executive or the Company. The Executive acknowledges
and agrees that even though claims and facts in addition to those now known or
believed by him to exist may subsequently be discovered, it is his intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.

 

2.

The Company and the Executive acknowledge and agree that the release

 

 

 

--------------------------------------------------------------------------------



 

 

 

contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company and/or any of its
subsidiaries or affiliates (i) to indemnify the Executive for his acts as an
officer or director of Company in accordance with the bylaws of Company, the
Indemnification Agreement (as referred to in Section 13 of the Employment
Agreement), and/or other agreements, insurance policies or the law or (ii) to
the Executive and his eligible, participating dependents or beneficiaries under
any existing group welfare, equity, or retirement plan of the Company in which
the Executive and/or such dependents are participants.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

COMVERSE TECHNOLOGY, INC.

 

 

 

By:________________________________

Name:

Title:

 

 

 

THE EXECUTIVE

 

________________________________

Avi T. Aronovitz

 

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------



EXHIBIT B

 

SEVERANCE PAYMENTS AND BENEFITS

 

1.

Bonus for the current year: $200,000, payable in lump sum within 30 days
following the Separation Date in accordance with the Company’s payroll practice.

 

2.

100% of annual salary at its current rate : $350,000, payable in lump sum within
30 days following the Separation Date in accordance with the Company’s payroll
practice.

 

3.

100% of maximum Bonus Compensation: $400,000, payable in lump sum within 30 days
following the Separation Date in accordance with the Company’s payroll practice.

 

4.

Payment by the Company of full premiums (employer and employee portions) for
COBRA health benefits continuing current coverage during the 18-month period
following the Separation Date.

 

5.

Vesting as of the Separation Date of all outstanding, unvested stock options and
deferred stock awarded to you. Your outstanding, unvested stock options and
deferred stock consist of the following:

 

a.

625 shares subject to options granted December 6, 2004;

 

b.

3,750 shares subject to options granted October 14, 2005;

 

c.

20,000 shares of deferred stock granted July 13, 2006;

 

d.

2,872 shares of deferred stock granted April 20, 2007; and

 

e.

30,000 shares of deferred stock granted March 7, 2008.

 

All of such stock option and deferred stock awards shall otherwise remain
subject to the terms and conditions of their respective award agreements and
plans provided that, on each settlement date applicable for a deferred stock
award, the Company will retain a portion of such award, represented by shares of
Company common stock with a value sufficient to cover the applicable withholding
tax and remit such tax, with the shares of Comverse common stock valued using
the closing price of such shares on the applicable settlement date. A list of
your outstanding options and deferred stock is set forth on Exhibit C.

 

6.

Accrued vacation pay: $12,000.

 

7.

Salary at its current rate ($350,000 per annum) earned but not paid prior to the
Separation Date, and amounts earned, accrued or owing to you prior to the
Separation Date but not yet paid under Sections 7, 8 or 9 of the Employment
Agreement.

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT C

 

OUTSTANDING EQUITY AWARDS

 

Comverse Technology, Inc.

 

Grant

Date

 

Exercise

Price

 

Shares

 

 

Vested

 

 

Unvested

 

 

 

 

 

 

 

 

12/23/2002

 

$10.52

15,000

 

15,000

 

-

12/19/2003

 

$16.70

12,000

 

12,000

 

-

12/6/2004

 

$22.39

5,660

 

5,035

 

625

12/6/2004

 

$22.39

4,340

 

4,340

 

-

10/14/2005

 

$24.04

5,581

 

1,831

 

3,750

10/14/2005

 

$24.04

9,419

 

9,419

 

-

7/13/2006

 

*

40,000

 

20,000

 

20,000

4/20/2007

 

*

11,490

 

8,618

 

2,872

3/7/2008

 

*

30,000

 

-

 

30,000

 

 

 

 

 

 

 

 

* N.A. – Deferred stock awards

 

 

Verint Systems Inc.

 

Grant

Date

 

Exercise

Price

 

Shares

 

 

Vested

 

 

Unvested

 

 

 

 

 

 

 

 

12/9/2004

 

$35.11

3,000

 

3,000

 

-

1/11/2006

 

$34.40

3,000

 

3,000

 

-

 

Ulticom, Inc.

 

Grant

Date

 

Exercise

Price

 

Shares

 

 

Vested

 

 

Unvested

 

 

 

 

 

 

 

 

6/26/2003

 

$9.72

5,625

 

5,625

 

-

 

 

 

 

 

 

 

 

 

 

6

 

 